Citation Nr: 0810182	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO. 96-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
back disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to 
August 1967.

In March 1984, the RO in Lincoln, Nebraska denied the 
veteran's claim of entitlement to service connection for 
back disability. The veteran was notified of that 
decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal. Therefore, that decision became final 
under the law and regulations then in effect. 38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1983). Thereafter, 
the veteran requested that VA reopen his claim.

In October 1994, the RO found that new and material 
evidence had not been received with which to reopen a 
claim of service connection for back disability. 
Therefore, the RO confirmed and continued the prior 
denial. The veteran disagreed with that decision, and 
this appeal ensued.

In December 2004, the Board also confirmed and continued 
the denial of service connection for back disability. The 
veteran disagreed with that decision and submitted a 
timely appeal to the United States Court of Appeals for 
Veterans Claims(Court).

In February 2007, the Court set aside the Board's 
December 2004 determination and remanded the matter for 
further adjudication consistent with the Court's 
decision.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required.
REMAND

When a veteran seeks to reopen a previously denied claim, 
VA must examine the bases for the denial in the prior 
decision and advise him of the evidence necessary to 
substantiate the element or elements required to 
establish service connection that were found insufficient 
in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006). In so doing, VA must inform the veteran of the 
evidence and information necessary to support the 
underlying claim. Id.

In August 2004, the veteran had a video conference with 
the Veterans Law Judge whose name appears at the end of 
this decision.  The veteran testified that in May 1994, 
he had undergone low back surgery at a VA medical 
facility.  He stated that in July and August 1994 he had 
been treated by a Dr. Beers with the VA Neurology 
Service.  He further testified that Dr. Beers had told 
him that he had back disability due to an injury in 
service. The veteran stated, however, that he did not 
know Dr. Beers whereabouts.

In its February 2007 decision, the Court noted that VA 
was going to review the record for verification of the 
foregoing information. However, the Court found the 
record negative for Dr. Beers' opinion or for evidence of 
further action by VA to obtain that opinion. Therefore, 
the Court concluded that the Board's December 2004 
decision had failed to address information potentially 
favorable to the veteran. The Court found that VA's lack 
of action had hindered judicial review of the Board's 
finding and that VA had not fulfilled its duty to assist 
the veteran in the development of his claim.

In setting aside and remanding the Board's decision, the 
Court noted the veteran's additional argument that he had 
not been provided adequate pre-adjudicatory notice of 
VA's duty to assist him in the development of his request 
to reopen a claim of entitlement to service connection 
for back disability. 38 U.S.C.A. § 5103(a). The Court 
stated that the veteran could address that argument on 
remand.

In light of the foregoing, further development of the 
record is warranted prior to further review by the Board. 
Accordingly, the case is remanded for the following 
actions:

1. Ensure compliance with VA's duties 
to assist the veteran in the 
development of his request to reopen 
a claim of entitlement to service 
connection for back disability. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159 
(2007). In so doing, examine the 
bases for the denial in the RO's 
March 1984 decision. Then, advise the 
veteran of the evidence necessary to 
substantiate the elements of a claim 
of service connection for back 
disability. In addition, inform the 
veteran of the element or elements 
required to establish service 
connection that were found 
insufficient in the previous denial. 
Kent. As part of that notice, 
indicate which portion of that 
information and evidence, if any, is 
to be provided by the veteran and 
which portion, if any, VA will 
attempt to obtain on his behalf. 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

2. Request that the veteran 
substantiate his contention that VA 
did not provide adequate pre-
adjudicatory notice of its duty to 
assist him in the development of his 
request to reopen a claim of 
entitlement to service connection for 
back disability. 

3. Request that the veteran provide 
the name and address of the VA 
medical facility where he was treated 
by Dr. Beers. Also request that he 
provide the date that Dr. Beers 
informed him of a nexus between the 
claimed back disability in service 
and that for which he was treated in 
1994. Then request that the VA 
medical facility provide records of 
that treatment. Also request that the 
veteran provide copies of any such 
records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4. When the actions requested in 
parts 1, 2, and 3 have been 
completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, if deemed by the RO/AMC 
to be appropriate under the law. Then 
readjudicate the issue of entitlement 
to service connection for back 
disability. 

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. The Supplemental Statement 
of the Case must include, but is not 
limited to, a discussion of VA's 
actions to assist the veteran in the 
development of his request to reopen 
his claim of entitlement to service 
connection for back disability. In 
particular, address the veteran's 
contentions regarding the timing of 
the notice and VA's actions to ensure 
that there was no prejudice to the 
veteran in the resolution of his 
claim. Thereafter, if in order, 
return the case to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to 
do so. It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (2007).

